DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 1-7 are a method clams 8-14 are a medium and claims 15-20 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2: Prong 1:   Independent claims 1, 8 and 15 recite abstract idea of receiving a plurality of objects from  , wherein each object of the plurality of objects is associated  with a respective digital asset, and includes: (i) respective media content  associated with the respective digital asset, and (ii) a respective threshold that identifies when the respective media content should be displayed on the  client device;  for each object of the plurality of objects: modifying the respective threshold based on user history data that is accessible to the client device to produce a respective modified threshold;  identifying a particular object of the plurality of objects based on the respective modified thresholds of the plurality of objects;  and causing the client device to display the respective media content for the particular object.  These recited 
Prong 2: This judicial exception is not intergrade into a practical application because in particular the claims recite receiving server devices and modifying information for accessible by a user devices.  The server devices and the devices in both sites are recited at a high-level of generality (i.e., as a generic devices performing generic computer functions of receiving and modifying information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, modifying information as a results of information to the user devise amount to insignificant extra-solution activity.  
The combination of these additional elements is no more than mere instruction to apply the exception using a generic devices.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.
Step 2B:   As discussed with respect to Step 2A Prong Two, the additional element in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Reevaluating here in step 2B, this is also determined to be well-understood, routine, conventional activity in the field.  The Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d) (II) indicates that mere receipt or communication of data over a network is   well-understood routine, and 
The claim is ineligible.

Dependent claims 2, 9, and 16, these claims recite limitation that further derived the clams same abstract idea noted in claim 1.   In addition, they recite the additional elements of a server-derived digital asset vector, a server derived predicted tap-through rat and bid amount. The server-derived digital asset vector is recited at a high-level of generality such that is amount no more than mere instruction to apply the exception using a generic computer components.  Even in combination, these additional elements do not integrate the abstract idea into a practically application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity nothing the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d) (II) indicates that mere receipt or communication of data over a network is   well-understood routine, and conventional function.

Dependent claims 3, 10 and 17 these claims recite limitation that further derived the clams same abstract idea noted in claim 1.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  

Dependent claims 4, 11 and 18 these claims recite limitation that further derived the clams same abstract idea noted in claim 1.  These claims do not contain any further additional 
Dependent claims 5, 12 and 19 these claims recite limitation that further derived the clams same abstract idea noted in claim 1.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  

Dependent claims 6, 13 and 20 these claims recite limitation that further derived the clams same abstract idea noted in claim 1.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  
Dependent claims 7 and 14 these claims recite limitation that further derived the clams same abstract idea noted in claim 1.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidd (US Pub., 2009/0032155 A1) in view of Leitersdorf et al (US Pub., 2015/0363820 A1) 


	With respect to claim 1 Kidd teaches a method for displaying media content on a client device, the method comprising, at the client device: 
	receiving a plurality of objects from a server device, wherein each object of the plurality of objects is associated with a respective digital asset (Fig. 7, 712 discloses receiving content and content metadata from content providers, paragraph [0007], discloses reeving a first plurality of content and a first plurlity of metadata from first content provider at a content processing system.., and paragraph [0029], discloses media content type, for example, audio, music, data files, web page, etc.., information, programs, movies, assets. Video dta, etc.)) , and includes: 
		(i) respective media content associated with the respective digital asset, (paragraph [0007], discloses reeving a first plurality of content and a first plurlity of metadata from first content provider at a content processing system.., and paragraph [0029], discloses media content type, for example, audio, music, data files, web page, etc.., information, programs, movies, assets. Video dta, etc.)), and 
	(ii) a respective threshold that identifies when the respective media content should be displayed on the client device (paragraph [0051], discloses  providing a start time and end time for disply the field, the start time and end time may correspond to the local time of the particular user devices..);  
for each object of the plurality of objects:
	 modifying the respective threshold based on user history data that is accessible to the 
client device to produce a respective modified threshold (paragraph [0034], discloses generate a control work packet (CWP) the…, CWP is generated by updating the timestamped included in each CWP and paragraph [0051], discloses start time and end time may correspond to the local time of the particular users devise, that is based upon display and start time end time and the local clock, the display may be charge accordingly); and 
	causing the client device to display the respective media content for the particular object (paragraph [0034], discloses the user devise authored to view and/or payback the broadcast encrypted asset) . 

Kidd teaches the above elements including respective modified thresholds of the plurality of objects (paragraph [0063], discloses program guide maybe grid guide and information the user of particular program that are broadcast on particular channels at particular times).  Kidd failed to teach the generated guide information that the particular program that are broadcast on particular channels at particular times includes identifying a particular object of the plurality of objects.

	However, Leitersdorf teaches identifying a particular object of the plurality of objects (paragraph [0118], discloses selecting a candidate digital asset placement).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify program guide maybe grid guide and information the user of particular program that are broadcast on particular channels at particular times of Kidd with selecting a candidate digital asset placement of Leitersdorf in order to place the selected candidate digital asset placement site that represent market perform of market (see Leitersdorf, paragraph [0118]),   

	With respect to claim 2, Kidd in view Leitersdorf teaches elements of claim 1, furthermore, Kidd teaches the method wherein each object of the plurality of objects further includes: (1) a server-derived digital asset vector (paragraph [0034], discloses communication system 100 for each asset the content processing system 102 generates a control work packet (CWP) that includes, among other things a time stamp, authorization requirement and an input value and then determines the control word (CW) for the asset .., and paragraph [0063], discloses the program guide data generated by the program guide system 248).   Kidd false to teach the corresponding generated to include (2) a server-derived predicted tap-through rate, and (3) a bid amount.
	However, Leitersdorf teaches (2) a server-derived predicted tap-through rate, and (3) a bid amount (paragraph [0027], discloses advertising pricing information be categorized by different attributes and searchable per user request.., generating price index for adverting categorized .., advertising prices with cut-off line show the current price positions.., different price predication 117 and bidding prices) . Therefore, it would have been obvious to the one 
 	With respect to claim 3, Kidd in view Leitersdorf teaches elements of claim 2, furthermore, Kidd teaches the method further comprising, for each object of the plurality of objects: 
	generating a respective similarity for the object based on (1) the server-derived digital asset vector included in the object(paragraph [0034], discloses communication system 100 for each asset the content processing system 102 generates a control work packet (CWP) that includes, among other things a time stamp, authorization requirement and an input value and then determines the control word (CW) for the asset ..,   paragraph [0063], discloses the program guide data generated by the program guide system 248 and paragraph [0095], discloses ad rates evolution patterns) and the billing system 234 may generate purchase data (paragraph [0061]). Nevertheless, Kidd fails to disclose:

However, Leitersdorf teaches (2) the user history data (paragraph [0095], discloses the forecasting may be generated based on historical data), 

	generating a respective client-derived predicted tap-through rate for the object based on (1) the server-derived predicted tap-through rate included in the object 
	generating the respective estimated cost per impression (paragraph [0051], discloses retrieve data from a database of impression making .., ad pricing data) for the object based on 
		(1) the bid amount included in the object, and (2) the respective client-derived predicted tap-through rate, wherein the respective threshold  represents the server-derived predicted tap-through rate, and the respective (paragraph [0027], discloses advertising pricing information be categorized by different attributes and searchable per user request.., generating price index for adverting categorized .., advertising prices with cut-off line show the current price positions.., different price predication 117 and bidding prices )
	modified threshold represents the respective estimated cost per impression (paragraph [0093], discloses impression per unit time, bids per impression etc.). Therefore, it would have been obvious to the one ordinary skill in the art at the time to the invention was made to modify the generated program data and providing the various types of content including advertisements of Kidd with the feature of different price prediction and bidding price option of Leitersdorf in order to create a pricing index for advertising based on attributes of advertising (see Leitersdorf, paragraph [0025]).

	 With respect to claim 4, Kidd in view Leitersdorf teaches elements of claim 3, furthermore, Kidd teaches the method further comprising: providing, to the server device, ( paragraph [0008], discloses the first plurality of metadata corresponding to the first content provider without the second plurlity of metadata and forming a second menu .. , and paragraph [0054], discloses filter, route and/or sort received broadcast encrypted data packet without having to first decrypt the encrypted data packet) .   
	 With respect to claim 5, Kidd in view Leitersdorf teaches elements of claim1, furthermore, Kidd teaches the method  wherein: the user history data is formed based on a plurality of digital asset vectors, each digital asset vector of the plurality  of digital asset vectors is associated with a respective digital asset  installed on the client device paragraph [0069], discloses define application layer and possible a download application), and each digital asset vector of the plurality of digital asset vectors is weighted in accordance with at least one temporal property that represents an overall amount time that the respective digital asset is utilized on the client device (paragraph [0089], discloses provide various rating and the like for the particular content)  . 
 

With respect to claim 6, Kidd in view Leitersdorf teaches elements of claim 5, furthermore, Kidd teaches the method   wherein the user history data is updated in response to: an application being installed on the client device, an application being uninstalled on the client device, or a temporal condition being satisfied (paragraph [0069], discloses define application layer and possible a download application .., file messing or damaged portion of file may be delivered or download again and paragraph [0072], disclose software updates, . ).
(paragraph [0065], discloses processing device encrypted the packing  encrypted files). 
 
	With respect to claim 8, Kidd teaches at least one non-transitory computer readable storage medium configured to store instructions that, when executed by at least one processor included in a client device, cause the client device to display media content (paragraph [0026], discloses processor and memory that executed on or more software or firmware programs ..), by carrying out steps that include:
 
	receiving a plurality of objects from a server device, wherein each object of the plurality of objects is associated with a respective digital asset (Fig. 7, 712 discloses receiving content and content metadata from content providers, paragraph [0007], discloses reeving a first plurality of content and a first plurlity of metadata from first content provider at a content processing system.., and paragraph [0029], discloses media content type, for example, audio, music, data files, web page, etc.., information, programs, movies, assets. Video dta, etc.)) , and includes: 
		(i) respective media content associated with the respective digital asset, (paragraph [0007], discloses reeving a first plurality of content and a first plurlity of metadata from first content provider at a content processing system.., and paragraph [0029], discloses media content type, for example, audio, music, data files, web page, etc.., information, programs, movies, assets. Video dta, etc.)), and 
(paragraph [0051], discloses  providing a start time and end time for disply the field, the start time and end time may correspond to the local time of the particular user devices..);  
for each object of the plurality of objects:
	 modifying the respective threshold based on user history data that is accessible to the 
client device to produce a respective modified threshold (paragraph [0034], discloses generate a control work packet (CWP) the…, CWP is generated by updating the timestamped included in each CWP and paragraph [0051], discloses start time and end time may correspond to the local time of the particular users devise, that is based upon display and start time end time and the local clock, the display may be charge accordingly); and 
	causing the client device to display the respective media content for the particular object (paragraph [0034], discloses the user devise authored to view and/or payback the broadcast encrypted asset). 

Kidd teaches the above elements including respective modified thresholds of the plurality of objects (paragraph [0063], discloses program guide maybe grid guide and information the user of particular program that are broadcast on particular channels at particular times).  Kidd failed to teach the generated guide information that the particular program that are broadcast on particular channels at particular times includes identifying a particular object of the plurality of objects.

(paragraph [0118], discloses selecting a candidate digital asset placement).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify program guide maybe grid guide and information the user of particular program that are broadcast on particular channels at particular times of Kidd with selecting a candidate digital asset placement of Leitersdorf in order to place the selected candidate digital asset placement site that represent market perform of market (see Leitersdorf, paragraph [0118]),   

	With respect to claim 9, Kidd in view Leitersdorf teaches elements of claim 8, furthermore, Kidd teaches the non-transitory computer readable storage medium wherein each object of the plurality of objects further includes: (1) a server-derived digital asset vector (paragraph [0034], discloses communication system 100 for each asset the content processing system 102 generates a control work packet (CWP) that includes, among other things a time stamp, authorization requirement and an input value and then determines the control word (CW) for the asset .., and paragraph [0063], discloses the program guide data generated by the program guide system 248).   Kidd false to teach the corresponding generated to include (2) a server-derived predicted tap-through rate, and (3) a bid amount.
	However, Leitersdorf teaches (2) a server-derived predicted tap-through rate, and (3) a bid amount (paragraph [0027], discloses advertising pricing information be categorized by different attributes and searchable per user request.., generating price index for adverting categorized .., advertising prices with cut-off line show the current price positions.., different price predication 117 and bidding prices) . Therefore, it would have been obvious to the one ordinary skill in the art at the time to the invention was made to modify the generated program 
 	With respect to claim 10, Kidd in view Leitersdorf teaches elements of claim 9, furthermore, Kidd teaches the Kidd teaches the non-transitory computer readable storage medium further comprising, for each object of the plurality of objects: 
	generating a respective similarity for the object based on (1) the server-derived digital asset vector included in the object(paragraph [0034], discloses communication system 100 for each asset the content processing system 102 generates a control work packet (CWP) that includes, among other things a time stamp, authorization requirement and an input value and then determines the control word (CW) for the asset ..,   paragraph [0063], discloses the program guide data generated by the program guide system 248 and paragraph [0095], discloses ad rates evolution patterns) and the billing system 234 may generate purchase data (paragraph [0061]). Nevertheless, Kidd fails to disclose:

However, Leitersdorf teaches (2) the user history data (paragraph [0095], discloses the forecasting may be generated based on historical data), 

	generating a respective client-derived predicted tap-through rate for the object based on (1) the server-derived predicted tap-through rate included in the object(paragraph [0027], discloses advertising pricing information be categorized by 
	generating the respective estimated cost per impression (paragraph [0051], discloses retrieve data from a database of impression making .., ad pricing data) for the object based on 
		(1) the bid amount included in the object, and (2) the respective client-derived predicted tap-through rate, wherein the respective threshold  represents the server-derived predicted tap-through rate, and the respective (paragraph [0027], discloses advertising pricing information be categorized by different attributes and searchable per user request.., generating price index for adverting categorized .., advertising prices with cut-off line show the current price positions.., different price predication 117 and bidding prices )
	modified threshold represents the respective estimated cost per impression (paragraph [0093], discloses impression per unit time, bids per impression etc.). Therefore, it would have been obvious to the one ordinary skill in the art at the time to the invention was made to modify the generated program data and providing the various types of content including advertisements of Kidd with the feature of different price prediction and bidding price option of Leitersdorf in order to create a pricing index for advertising based on attributes of advertising (see Leitersdorf, paragraph [0025]).

	 With respect to claim 11, Kidd in view Leitersdorf teaches elements of claim 10, furthermore, Kidd teaches the Kidd teaches the non-transitory computer readable storage medium further comprising: providing, to the server device, filtered information that omits the ( paragraph [0008], discloses the first plurality of metadata corresponding to the first content provider without the second plurlity of metadata and forming a second menu .. , and paragraph [0054], discloses filter, route and/or sort received broadcast encrypted data packet without having to first decrypt the encrypted data packet) .   
	 With respect to claim 12, Kidd in view Leitersdorf teaches elements of claim 8, furthermore, Kidd teaches the Kidd teaches the non-transitory computer readable storage medium wherein: the user history data is formed based on a plurality of digital asset vectors, each digital asset vector of the plurality  of digital asset vectors is associated with a respective digital asset  installed on the client device paragraph [0069], discloses define application layer and possible a download application), and each digital asset vector of the plurality of digital asset vectors is weighted in accordance with at least one temporal property that represents an overall amount time that the respective digital asset is utilized on the client device (paragraph [0089], discloses provide various rating and the like for the particular content)  . 
 

	With respect to claim 13, Kidd in view Leitersdorf teaches elements of claim 12, furthermore, Kidd teaches the Kidd teaches the non-transitory computer readable storage medium wherein the user history data is updated in response to: an application being installed on the client device, an application being uninstalled on the client device, or a temporal condition being satisfied (paragraph [0069], discloses define application layer and possible a download application .., file messing or damaged portion of file may be delivered or download again and paragraph [0072], disclose software updates, . ).
(paragraph [0065], discloses processing device encrypted the packing  encrypted files). 
 
	With respect to claim 15, Kidd teaches a client device configured to display media content, the client device comprising: at least one processor; and at least one memory storing instructions that, when executed by the at least one processor, (paragraph [0026], discloses processor and memory that executed on or more software or firmware programs  ...), cause the 
client device to perform steps that include: 
	receive a plurality of objects from a server device, wherein each object of the plurality of objects is associated with a respective digital asset (Fig. 7, 712 discloses receiving content and content metadata from content providers, paragraph [0007], discloses reeving a first plurality of content and a first plurlity of metadata from first content provider at a content processing system.., and paragraph [0029], discloses media content type, for example, audio, music, data files, web page, etc.., information, programs, movies, assets. Video dta, etc.)) , and includes: 
		(i) respective media content associated with the respective digital asset, (paragraph [0007], discloses reeving a first plurality of content and a first plurlity of metadata from first content provider at a content processing system.., and paragraph [0029], discloses media content type, for example, audio, music, data files, web page, etc.., information, programs, movies, assets. Video dta, etc.)), and 
(paragraph [0051], discloses  providing a start time and end time for disply the field, the start time and end time may correspond to the local time of the particular user devices..);  
for each object of the plurality of objects:
	 modify the respective threshold based on user history data that is accessible to the 
client device to produce a respective modified threshold (paragraph [0034], discloses generate a control work packet (CWP) the…, CWP is generated by updating the timestamped included in each CWP and paragraph [0051], discloses start time and end time may correspond to the local time of the particular users devise, that is based upon display and start time end time and the local clock, the display may be charge accordingly); and 
	cause the client device to display the respective media content for the particular object (paragraph [0034], discloses the user devise authored to view and/or payback the broadcast encrypted asset). 

Kidd teaches the above elements including respective modified thresholds of the plurality of objects (paragraph [0063], discloses program guide maybe grid guide and information the user of particular program that are broadcast on particular channels at particular times).  Kidd failed to teach the generated guide information that the particular program that are broadcast on particular channels at particular times includes identifying a particular object of the plurality of objects.

(paragraph [0118], discloses selecting a candidate digital asset placement).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify program guide maybe grid guide and information the user of particular program that are broadcast on particular channels at particular times of Kidd with selecting a candidate digital asset placement of Leitersdorf in order to place the selected candidate digital asset placement site that represent market perform of market (see Leitersdorf, paragraph [0118]),   

	With respect to claim 16, Kidd in view Leitersdorf teaches elements of claim 8, furthermore, Kidd teaches the client device wherein each object of the plurality of objects further includes: (1) a server-derived digital asset vector (paragraph [0034], discloses communication system 100 for each asset the content processing system 102 generates a control work packet (CWP) that includes, among other things a time stamp, authorization requirement and an input value and then determines the control word (CW) for the asset .., and paragraph [0063], discloses the program guide data generated by the program guide system 248).   Kidd false to teach the corresponding generated to include (2) a server-derived predicted tap-through rate, and (3) a bid amount.
	However, Leitersdorf teaches (2) a server-derived predicted tap-through rate, and (3) a bid amount (paragraph [0027], discloses advertising pricing information be categorized by different attributes and searchable per user request.., generating price index for adverting categorized .., advertising prices with cut-off line show the current price positions.., different price predication 117 and bidding prices) . Therefore, it would have been obvious to the one ordinary skill in the art at the time to the invention was made to modify the generated program 
 	With respect to claim 17, Kidd in view Leitersdorf teaches elements of claim 16, furthermore, Kidd teaches the Kidd teaches the client device wherein the at least one processor further cause the client device to perform steps that include, for the object
	generating a respective similarity for the object based on (1) the server-derived digital asset vector included in the object(paragraph [0034], discloses communication system 100 for each asset the content processing system 102 generates a control work packet (CWP) that includes, among other things a time stamp, authorization requirement and an input value and then determines the control word (CW) for the asset ..,   paragraph [0063], discloses the program guide data generated by the program guide system 248 and paragraph [0095], discloses ad rates evolution patterns) and the billing system 234 may generate purchase data (paragraph [0061]). Nevertheless, Kidd fails to disclose:

However, Leitersdorf teaches (2) the user history data (paragraph [0095], discloses the forecasting may be generated based on historical data), 

	generating a respective client-derived predicted tap-through rate for the object based on (1) the server-derived predicted tap-through rate included in the object(paragraph [0027], discloses advertising pricing information be categorized by 
	generating the respective estimated cost per impression (paragraph [0051], discloses retrieve data from a database of impression making .., ad pricing data) for the object based on 
		(1) the bid amount included in the object, and (2) the respective client-derived predicted tap-through rate, wherein the respective threshold  represents the server-derived predicted tap-through rate, and the respective (paragraph [0027], discloses advertising pricing information be categorized by different attributes and searchable per user request.., generating price index for adverting categorized .., advertising prices with cut-off line show the current price positions.., different price predication 117 and bidding prices )
	modified threshold represents the respective estimated cost per impression (paragraph [0093], discloses impression per unit time, bids per impression etc.). Therefore, it would have been obvious to the one ordinary skill in the art at the time to the invention was made to modify the generated program data and providing the various types of content including advertisements of Kidd with the feature of different price prediction and bidding price option of Leitersdorf in order to create a pricing index for advertising based on attributes of advertising (see Leitersdorf, paragraph [0025]).

	 With respect to claim 18, Kidd in view Leitersdorf teaches elements of claim 17, furthermore, Kidd teaches the Kidd teaches the client device wherein the at least one processor further cause the client device to perform steps that include: providing, to the server device, ( paragraph [0008], discloses the first plurality of metadata corresponding to the first content provider without the second plurlity of metadata and forming a second menu .. , and paragraph [0054], discloses filter, route and/or sort received broadcast encrypted data packet without having to first decrypt the encrypted data packet) .   
	 With respect to claim 19, Kidd in view Leitersdorf teaches elements of claim 15, furthermore, Kidd teaches the Kidd teaches the client devices wherein: the user history data is formed based on a plurality of digital asset vectors, each digital asset vector of the plurality  of digital asset vectors is associated with a respective digital asset  installed on the client device paragraph [0069], discloses define application layer and possible a download application), and each digital asset vector of the plurality of digital asset vectors is weighted in accordance with at least one temporal property that represents an overall amount time that the respective digital asset is utilized on the client device (paragraph [0089], discloses provide various rating and the like for the particular content). 
 	With respect to claim 20, Kidd in view Leitersdorf teaches elements of claim 19 furthermore, Kidd teaches the Kidd teaches the client devices wherein the user history data is updated in response to: an application being installed on the client device, an application being uninstalled on the client device, or a temporal condition being satisfied (paragraph [0069], discloses define application layer and possible a download application .., file messing or damaged portion of file may be delivered or download again and paragraph [0072], disclose software updates, . ).


Conclusion

The following prior art are considered: 
Kidd (US Pub., 2009/0032155 A1) discloses a system includes a user device and a content processing system establishing a provider homepage template and a plurality of content categories.
Leitersdorf et al (US Pub., 2015/0363820 A1) discloses the real-time digital asset sampling apparatuses, methods and systems ("RDA") transform ad bidding requests via RDA components and/or the like into ad pricing indices, financial instruments and/or the like
Cordova-Diba et al (US Patent No., 9,177,225 B1) discloses generation of interactive content.  In an embodiment, a representation of candidate object(s) in content of a digital media asset are received.
Dorairaj (US Patent No., 8,897,586 B2) discloses methodologies for processing digital content (pictures, video, audio, etc.) generally entail application of mathematical formalisms suitable for discrete data objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682